DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application claims the benefits of and priority, under 35 U.S.C. § 119(e), to U.S. Provisional Application No. 62/713,131 filed August 1, 2018 by Mudhafar et al. and entitled "Bio-Sensing Integrated Garment" and U.S. Provisional Application No. 62/713,079 filed August 1, 2018 by Mudhafar et al, and entitled "Garment Integrated Dry Electrode for Vital Signal and Electromyography Sensing."
Information Disclosure Statement
The IDS filed 10/17/2019 has been considered.
Claim Objections
Claim 9 is objected to because of the following informalities: grammar. The claim currently reads, “… the signal monitor further compares each received voltage on the power the traces… in response to the power is being below a threshold” and should be amended to read, “… the signal monitor further compares each received voltage on the power traces… in response to the power being below a threshold”, as supported by the language set forth in claim 20, second to last paragraph. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/427,724 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is anticipated by claim 12 of the reference application.
Regarding claim 1, claim 12 of the reference application discloses a bio-sensing garment for collecting biometric information from a wearer of the garment (Preamble), the garment comprising: a fabric layer forming the garment (Line 3); a plurality of biometric sensors integrated into the fabric layer (line 4); a connectivity layer integrated into the fabric layer and comprising one or more signal conductors coupled with each of the plurality of biometric sensors and one or more power conductors coupled with each of the plurality of biometric sensors (Lines 12-16); a power source coupled with each of the power conductors and providing, via the power conductors of the connectivity layer, electrical power to each of the plurality of biometric sensors (Lines 14-16); a signal monitor coupled with the connectivity layer and receiving, via the signal conductors of the connectivity layer, a signal comprising biometric information from each of the plurality of biometric sensors (Lines 17-19); and a gateway coupled with the signal monitor, the gateway receiving the biometric information from the signal monitor and providing the biometric information to an external computer system (Lines 20-23).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 20, the claims recite, “each received voltage” in ll. 2 and 11, respectively and “a voltage” in ll. 4 and 13, respectively. There is insufficient antecedent basis for the limitation “each received voltage” in the claims. Furthermore, it is unclear whether or not the “a voltage” disclosed after this limitation is reciting this same received voltage or another, undisclosed voltage. As such, these limitations render the claims indefinite. For examination purposes, these limitations have been interpreted as “voltages received” and “the voltage”, respectively.
Also regarding claims 9 and 20, the claims recite, “in response to power being below the threshold value” after the limitations “each received voltage” discussed above. This limitation is indefinite because it is clear from the claims that it is voltage, not power, which is being compared to the threshold value. Seeing that voltage and power are not equivalent units, it is unclear how voltage and power can be used interchangeably. For examination purposes, this limitation has been interpreted as “in response to voltage being below the threshold value”.
Regarding claims 12 and 19, the claims recite, “a suit covering substantially all of a torso, arms, and legs of the wearer”. The term "substantially all" in claims 12 and 19 is a relative term which renders the claim indefinite.  The term "substantially all" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no disclosure in the originally filed application as to what degree the torso, arms, and legs of the wearer would need to be covered in order to be considered “substantially all” covered, nor is there any disclosure as to what the scope of this limitation includes and excludes. For examination purposes, this limitation has been interpreted as “a suit covering a torso, arms, and legs of the wearer”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 12-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Longinotti-Buitoni et al. (US 2018/0067516) (hereinafter Longinotti-Buitoni).
Regarding claim 1, Longinotti-Buitoni discloses a bio-sensing garment for collecting biometric information from a wearer of the garment (Abstract; Fig. 1,6,19-22), the garment comprising: a fabric layer forming the garment (Fig. 1A-B depict fabric forming shirt); a plurality of biometric sensors integrated into the fabric layer (Fig. 1A, biological sensors 3A,3B); a connectivity layer integrated into the fabric layer and comprising one or more signal conductors coupled with each of the plurality of biometric sensors and one or more power conductors coupled with each of the plurality of biometric sensors (Fig. 1A, conductive inks 5 connected to 3-A sensors; Para. 60: “the conductive trace may include a conductive ink layer on an inner surface of the garment, an outer surface of the garment…”; Para. 177: “A printed conductive material 5 may… include an ink… used to distribute power and communication requirements to… and between… sensors”); a power source coupled with each of the power conductors and providing, via the power conductors of the connectivity layer, electrical power to each of the plurality of biometric sensors (Fig. 1A, modular design batteries 1-A; Fig. 1B, flexible batteries + conductive links 4); a signal monitor coupled with the connectivity layer and receiving, via the signal conductors of the connectivity layer, a signal comprising biometric information from each of the plurality of biometric sensors (Fig. 1A, module 1-A, microprocessor 14, memory 12; Para. 163, 
Regarding claim 13, Longinotti-Buitoni discloses a signal monitor of a bio-sensing garment, the signal monitor comprising: a processor; and a memory (Fig. 1A, microprocessor 14, memory 12) coupled with and readably by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to collect biometric information from a wearer of the garment (Para. 67, last sentence: “microprocessor that is configured to measure, store, process, and/or transmit the recorded parameters”) by: receiving biometric information from each of a plurality of biometric sensors integrated into a fabric layer of the garment, the biometric information received via a connectivity layer integrated into the fabric layer of the garment and comprising one or more signal conductors coupled with each of the plurality of biometric sensors and one or more power conductors coupled with each of the plurality of biometric sensors, and providing the received biometric information to an external computer system via a gateway of the bio-sensing garment (see rejection of claim 1 above).
Although Longinotti-Buitoni does not explicitly disclose that the memory stores instructions which are executed by the processor, the Examiner submits that such limitations must be inherent to Longinotti-Buitoni since instructions are needed for the processor to function as intended, and such instructions would need to be stored in a memory so that the processor can access and execute such instructions.
Regarding claims 2, 3, and 14, Longinotti-Buitoni discloses that the connectivity layer comprises a flexible and stretchable substrate of the garment (Para. 392: “any of the garments may also include a substrate attached or formed as part of the garment for higher-conductive paths, such as Kapton films and/or conductive threads (which may be included in a pattern allowing stretching in one or more directions).  Other flexible, wearable substrates may also be included”) and wherein the signal conductors and power conductors of the connectivity layer comprise a plurality of traces of conductive ink printed on the flexible and stretchable substrate (Para. 151: “printing a stretchable conductive ink pattern onto a substrate”) and wherein the plurality of traces comprise one or more straight-shaped traces and one or more meander-shaped traces (Fig. 1A, bold black vertical line of conductive ink 5 is straight, while smaller, lighter lines branching off from vertical line are meandering, e.g. to sensors 3-A).
Regarding claims 4-5, 7-8, and 15, Longinotti-Buitoni discloses that the plurality of sensors comprises two or more of an ECG sensor, a respiration sensor (Para. 28, second sentence), a temperature sensor (Para. 33, ll. 13-14), and an EMG sensor (Para. 287, numeral 33). 
Regarding claims 12 and 19, Longinotti-Buitoni discloses that the fabric layer forms a suit covering a torso, arms, and legs of the wearer (Fig. 3, 6, 20, 21C-D, 22A, 22C) and wherein the fabric layer comprises one or more stabilizer portions located in each arm sleeve and each leg sleeve (Para. 84: “the compression garments described herein may be configured to exert a pressure of between about 3 mm Hg and about 70 mmHg on a subject's body surface to allow a stable and continuous positioning of the garment onto the subject's body”). Seeing that the pressure is exerted over the body surface covered by the compression garment, the pressure is used for providing stable and continuous positioning of the garment onto the subject’s body, and the fabric covers each arm and leg as shown above, the Examiner submits that such disclosure amounts to disclosure that the fabric layer comprises one or more stabilizer portions in each arm sleeve and leg sleeve.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Longinotti-Buitoni in view of Park et al. (US 2010/0185068) (hereinafter Park).
Regarding claim 6, Longinotti-Buitoni does not disclose that the plurality of biometric sensors comprises at least one PPG sensor. Park, however, teaches a non-contact PPG pulse measurement device which is capable of measuring a PPG pulse through clothing of the user without making direct contact with the skin while the user is unaware of the measurement being taken (Para. 9). Park teaches that such configuration overcomes the disadvantages of performing measurements by bringing the PPG sensor into contact with the skin, including disadvantages that the skin must always be maintained in a clean state, and an examinee must assume a peaceful attitude so that his or her mental state does not influence the waveform of the pulse wave (Para. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Longinotti-Buitoni such that the plurality of biometric sensors comprises at least one PPG sensor. Making this modification would be useful for measuring a PPG pulse through clothing of the user without making direct contact with the skin while the user is unaware of the measurement being taken, as taught by Park.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Longinotti-Buitoni in view of Gupta et al. (US 2019/0246993) (hereinafter Gupta).
Regarding claim 9, Longinotti-Buitoni discloses that the signal monitor is further coupled with the power source (Para. 163; such coupling would be inherent because the signal monitor would not function without power). Longinotti-Buitoni does not disclose that the signal monitor further compares voltages received on the power traces to a threshold value corresponding to each sensor and, in response to the power being below a threshold value for the corresponding sensor, increasing a voltage supplied to the corresponding sensor by the power source.
Gupta, however, teaches a voltage threshold in which a voltage output below the threshold will not change the resistive state of a resistive switching component used for measuring neurological events, wherein the resistive switching component is noise suppressing. If the voltage is below the threshold voltage, then the resistive state of the resistive switching component will not necessarily be changed, meaning that the resistive switching component may not adequately respond to the output from a neurological sensor 10 (Para. 31, sentences 1-3). Gupta further teaches that in order to increase the voltage above the threshold voltage value, a gain or offset may be applied to the output from the neurological sensor such that the voltage is over the threshold voltage value (Para. 32, first sentence), and that the resistance of the resistive switching component 20 should change enough to have a resistive state change in response to variations such as spikes in the neural waveform which may correlate to a neurological event (Para. 32, last sentence).
Seeing that Longinotti-Buitoni also discloses neurological sensors (Para. 28, second sentence disclosed EEG sensors; Fig. 22C depicts EEG sensors), it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Longinotti-Buitoni to include the resistive switching component for the neurological sensor and wherein the signal monitor further compares voltages received on the power traces to a threshold value corresponding to each sensor and, in response to the power being below a threshold value for the corresponding sensor, increasing a voltage supplied to the corresponding sensor by the power source. Making this modification would be useful for providing resistive switching component which provides noise suppression, adequately responds to output from a neurological sensor, and changes resistance enough to have a resistive state change associated with a neurological event which can be processed to obtain information about the neurological events (Abstract, second to last sentence), as taught by Gupta. 
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Longinotti-Buitoni in view of Scheffler et al. (US 2012/0246795) (hereinafter Scheffler).
Regarding claims 10 and 17, Longinotti-Buitoni discloses that each sensor of the plurality of biometric sensors is integrated into the garment (Fig. 1A, all sensors 3 are integrated into garment; Para. 247, fourth sentence: “[The garment] may contain printed, woven, wired… and/or other embedded or attached sensors”). Longinotti-Buitoni does not discloses that the plurality of sensors is connected with the connectivity layer by mechanical clamping and/or the use of a conductive adhesive. 
Scheffler, however, teaches a conductive fabric connection 410 between a conductive element 210 and sensor 400 which includes a conductive adhesive 412 and conductive fabric 414 (Fig. 16). Scheffler further teaches that in this connection, conductive fabric 414 and conductive adhesive 412 act as a bridge between conductive element 210 and sensor 400 (Para. 117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Longinotti-Buitoni such that the plurality of sensors is connected with the .
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Longinotti-Buitoni in view of Orr et al. (US 2006/0124193) (hereinafter Orr).
Regarding claims 11 and 18, Longinotti-Buitoni discloses that the fabric layer compresses each of the biometric sensors to a skin surface of the wearer of the garment (Para. 80, second sentence: “a shirt may include: a body comprising a fabric, wherein the body is configured as a compression garment that expands and contracts to hold the shirt against the wearer's torso… each electrical sensor comprises a conductive ink electrode printed on an inner surface of the body”). Longinotti-Buitoni does not disclose that the fabric layer comprise a multi-ply construction at least in an area of each of the plurality of biometric sensors.
Orr, however, teaches a fabric for use with a system for monitoring body functions (Abstract), wherein the fabric is a multi-ply fabric (Para. 48, 2nd sentence). Orr also teaches that the fabric acts to maintain the monitoring unit in a desired stationary position allowing a sensor to sense signals emitted from the torso and transmit these signals (Abstract, last sentence). Orr further teaches advantages of the multi-ply construction, including provision of a fabric that is elastic yet sufficiently resilient to allow it to be positioned stationarily in a selected positon (Para. 5), the provision of a fabric which can be elongated and retracted while maintaining its pre-set position (Para. 6), provision of an elastic fabric which carries conductive yarns in a protected inner fabric plane but brings the conductive yarns through an outer fabric surface at selected points for engagement with monitoring equipment (Para. 7), and provision of an elastic fabric with a soft fleece-like surface for contact with the body exterior (Para. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Longinotti-Buitoni such that the fabric layer comprises a multi-ply construction .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Longinotti-Buitoni in view of Shim et al. (US 2016/0103985) (hereinafter Shim).
Regarding claim 16, Longinotti-Buitoni discloses that the signal monitor is further coupled with a power source for the plurality of biometric sensors (Para. 163; such coupling would be inherent because the signal monitor would not function without power). Longinotti-Buitoni does not disclose wherein the signal monitor further compares each received signal comprising biometric information from each of the plurality of biometric sensors to a threshold value corresponding to each sensor and, in response to a signal being below the threshold value for the corresponding sensor, increasing a voltage supplied to the corresponding sensor by the power source.
Shim, however, teaches a method which includes detecting a sample signal from a heartbeat sensor, comparing that signal to a threshold value, and if the signal is less than the threshold value, increasing the power supplied to the light emitting unit of the heartbeat sensor to increase the amount of light generated by the light emitting unit (Para. 396; Fig. 24). Although Shim does not explicitly disclose increasing a voltage supplied to the corresponding sensor, the Examiner submits that, according to Ohm’s Law (Voltage = Current x Resistance), increasing a current of a light emitting unit (Fig. 24, box S377) would also increase the voltage supplied to that unit proportionally, so long as resistance does not change significantly. Furthermore, one of ordinary skill in the art would recognize increasing voltage as a reliable method of increasing driving current and thus power applied to the light emitted unit in view of Ohm’s Law.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Longinotti-Buitoni such that the signal monitor further compares each received signal comprising biometric information from each of the plurality of biometric sensors to a threshold .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Longinotti-Buitoni in view of Gupta.
Regarding claim 20, Longinotti-Buitoni discloses a method for collecting biometric information from a wearer of a bio-sensing garment, the method comprising: receiving, by a signal monitor of the bio-sensing garment, biometric information from each of a plurality of biometric sensors integrated into a fabric layer of the garment, the biometric information received via a connectivity layer integrated into the fabric layer of the garment and comprising one or more signal conductors coupled with each of the plurality of biometric sensors and one or more power conductors coupled with each of the plurality of biometric sensors (see rejection of claim 1 above), wherein the plurality of biometric sensors comprises two or more of an electrocardiography (ECG) sensor, a respiration sensor, a temperature sensor, and an electromyography (EMG) sensor (see rejection of claims 4-5, 7-8, 15 above); and providing, by the signal monitor of the bio-sensing garment, the received biometric information to an external computer system via a gateway of the bio-sensing garment (see rejection of claim 1 above).
Longinotti-Buitoni does not disclose comparing, by the signal monitor of the bio-sensing garment, voltages received on the power traces to a threshold value corresponding to each sensor and, in response to power being below the threshold value for the corresponding sensor, increasing a voltage supplied to the corresponding sensor by a power source of the bio-sensing garment.
Gupta, however, teaches a voltage threshold in which a voltage output below the threshold will not change the resistive state of a resistive switching component used for measuring neurological 
Seeing that Longinotti-Buitoni also discloses neurological sensors (Para. 28, second sentence disclosed EEG sensors; Fig. 22C depicts EEG sensors), it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Longinotti-Buitoni to include the resistive switching component for the neurological sensor and wherein the signal monitor further compares voltages received on the power traces to a threshold value corresponding to each sensor and, in response to the power being below a threshold value for the corresponding sensor, increasing a voltage supplied to the corresponding sensor by the power source. Making this modification would be useful for providing resistive switching component which provides noise suppression, adequately responds to output from a neurological sensor, and changes resistance enough to have a resistive state change associated with a neurological event which can be processed to obtain information about the neurological events (Abstract, second to last sentence), as taught by Gupta. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792  

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792